Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 10,206,235.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.
	Thus, this double patenting rejection is necessary to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9, 12, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patil (US 20150215981).
With respect to independent claims: 
Regarding claim(s) 1/12/19, Patil teaches A method of communicating, using a communications device via a wireless access interface ([Fig.4], transmitter 415 of a UE) to perform device-to-device communications ([Abs], D2D communications), the method comprising:
determining in accordance with predetermined conditions whether the communications device is within a coverage area for transmitting or receiving radio signals using a wireless access interface provided by a mobile communications network ([0058], when a UE is within a base station coverage, “the base station may direct the UEs 115 to use specific resources for transmission.” [0062], when the “UE 115 has left the coverage area or experienced RLF with the serving base station 105-a, the UE may determine that it may no longer be able to receive such resource grants.”), and
if the communications device is determined to be within the coverage area of the mobile communications network ([0058], the UE has determined its presence in the BS’s coverage when it receives information from the BS.),
transmitting or receiving signals via the wireless access interface to one or more other communications devices ([Fig.2], UE 115-b) in accordance with device to device communications using communications resources ([0058], “specific resources” as directed by the BS) of the wireless access interface are allocated according to a first mode in which the mobile communications network performs resource allocation ([0058], “One or more UEs 115 may establish D2D communications within the coverage area 110-a of a base station 105-a. The UEs 115 may communicate directly using D2D communications Mode 1. Mode 1 may be based on a centralized transmission resource schedule received from base station 105-a. That is, the base station may direct the UEs 115 to use specific resources for transmission."), or if the communications device is determined not to be within the coverage area of the mobile communications network ([0062], when the “UE 115 has left the coverage area or experienced RLF with the serving base station 105-a," the UE 115 may determine it is longer within the BS's coverage.), then
transmitting or receiving signals ([0062], “Then the UE 115 may switch to a D2D communications Mode 3. Mode 3 may be based on distributed transmission utilizing a preconfigured resource pool. As a result, in Mode 3 the UEs may not receive any messages from a base station 105-a and may transmit according to a schedule coordinated among the UEs 115 using a predetermined pool of resources. In some cases a protocol layer configuration may be changed after a switch to Mode 3 even though it was not changed subsequent to a switch to Mode 2.”) via the wireless access interface to one or more other communications devices in accordance with device to device communications using communications resources of the wireless access interface allocated ([0062], preconfigured resource pool) according to a second mode ([0062], mode 3) in which the communications device allocates resources from a predetermined set of resources ([0062], “predetermined pool of resources”), wherein
if the communications device is determined to be within the coverage area of the mobile communications network, the transmitting or the receiving the signals via the wireless access interface using the first mode of resource allocation ([0058], “One or more UEs 115 may establish D2D communications within the coverage area 110-a of a base station 105-a. The UEs 115 may communicate directly using D2D communications Mode 1. Mode 1 may be based on a centralized transmission resource schedule received from base station 105-a. That is, the base station may direct the UEs 115 to use specific resources for transmission.”), includes
accessing the mobile communications network to receive an allocation of the communications resources of the wireless access interface ([0058], “the base station may direct the UEs 115 to use specific resources for transmission."),
detecting a failure condition in accessing the communications resources of the wireless access interface ([0062], the UE may experience radio link failure after the UE has left the BS's coverage.), and if the failure condition is detected then transmitting or receiving the signals via the wireless access interface by accessing the communications resources of the wireless access interface using the second mode of resource allocation ([0062], “the UE may determine that it may no longer be able to receive such resource grants. Then the UE 115 may switch to a D2D communications Mode 3 … and may transmit according to a schedule coordinated among the UEs 115 using a predetermined pool of resources.”).
	
With respect to dependent claims:
Regarding claims 5/16, Patil teaches requesting an allocation of the communications resources of the wireless access interface from the mobile communications network for performing device to device communications in a radio resource connected state ([0108], “the UE 115 may send a connection setup request to a base station comprising a D2D mode indication. That is, the UE 115 may indicate to the base station 105 that it will be communicating directly with other UEs 115. Thus, the base station may allocate resources for D2D communications.”), and the detecting the failure condition comprises
determining that the requested access to the communications resources of the wireless access interface are not allocated by the mobile communications network ([0062], the UE may determine the RLF has occurred because the UE “may no longer be able to receive such resource grants" from the BS.).
Regarding claim 9, Patil teaches wherein the failure condition is determined by detecting a radio link failure condition ([0062], “After a UE 115 has left the coverage area or experienced RLF with the serving base station 105-a.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patil in view of Chang (US 2013/0189973).
	Regarding claims 2/13, Patil teaches wherein the accessing the mobile communications network to receive an allocation of the communications resources of the wireless access interface ([0058], “the base station may direct the UEs 115 to use specific resources for transmission.") comprises
performing a radio resource control establishment procedure ([0108], “At block 1005, the UE 115 may send a connection setup request to a base station comprising a D2D mode indication.”).
	However, Patil does not teach the detecting the failure condition in accessing the communications resources comprises determining that the radio resource control establishment procedure has failed.
	In an analogous art, Chang teaches performing a radio resource control establishment procedure ([0069], RRC connection re-establishment is performed.), and the detecting the failure condition in accessing the communications resources comprises determining that the radio resource control establishment procedure has failed ([0070], “in the case of failure in connection re-establishment (RRC connection re-establishment) within the predetermined time (T2) after detecting a connection failure, the UE 200 moves to the idle state. In such a case, the connection failure processing unit 262 stores, for each of the failures, the information about the connection failure (hereinafter referred to as "RLF information".”)).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Patil to specify detecting radio link failure as taught by Chang. The motivation/suggestion would have been because there is a need to record radio link failure history. 
Regarding claims 3/14, Chang teaches wherein the determining that the radio resources connection establishment procedure fails, includes
detecting that a time after sending a radio resource control request message has exceeded a predetermined time ([0070], “in the case of failure in connection re-establishment (RRC connection re-establishment) within the predetermined time (T2) after detecting a connection failure, the UE 200 moves to the idle state. In such a case, the connection failure processing unit 262 stores, for each of the failures, the information about the connection failure (hereinafter referred to as "RLF information".”)).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Patil to specify detecting radio link failure as taught by Chang. The motivation/suggestion would have been because there is a need to record radio link failure history. 

Claims 4 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patil and in view of Chang, and further in view of Ye (US 20130170343).
Regarding claims 4/15, Ye teaches wherein the predetermined time is less than a time ([0007], “timer T300”) associated with a radio resource establishment procedure failure within which more than one response to a message can be received which transmitted as part of the radio resource control establishment procedure ([0007], “For example, the mobile device may not get any response from the eNodeB within timer T300 in which timer T300 is a predefined length of time that the mobile device will wait to receive the response after transmitting the RRC connection request.”). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Patil to specify timer T300 as taught by Ye. The motivation/suggestion would have been because there is a need to wait for response. 

Claims 6 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patil in view of Zhang (US 20160338136).
Regarding claims 6/17, Zhang teaches detecting that a time after sending a random access request message has exceeded a predetermined time without being allocated the communications resources of the wireless access interface ([0020], “determining that a failure occurs on the radio link established between the user equipment and the second network device when it is detected that a quantity of times of attempting to receive, by the second network device over a first radio link, a random access request sent by the user equipment reaches or exceeds a maximum quantity of times of attempting to receive a random access request.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Patil to specify counting quantity of random access request as taught by Zhang. The motivation/suggestion would have been because there is a need to determining link failure. 
	
Claims 7 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patil in view of Zhang, and further in view of Ye (US 20130170343).
Regarding claims 7/18, Ye teaches wherein the predetermined time is less than a time ([0007], “timer T300”) associated with a failure to receive more than one response message after transmitting the random access message ([0007], “For example, the mobile device may not get any response from the eNodeB within timer T300 in which timer T300 is a predefined length of time that the mobile device will wait to receive the response after transmitting the RRC connection request.”). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Patil to specify timer T300 as taught by Ye. The motivation/suggestion would have been because there is a need to wait for response. 

Claims 8 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patil in view of Dimou (US 20110207485).
	Regarding claim 8, Dimou teaches wherein the failure condition is determined by detecting that the received signal strength from the mobile communications network is less than a predetermined threshold ([0053], “user equipment 10 may alternatively or additionally detect that the user equipment 10 is not synchronized to the radio communications network indicating a radio link failure ... An out of synchronization indication may be when the radio link quality, such as Signal to Interference plus Noise Ratio (SINR) or similar, drops below a low threshold value.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Patil to specify detecting link failure based on received signal strength as taught by Dimou. The motivation/suggestion would have been because there is a need to determine when radio link quality is not optimal. 
Regarding claim 10, Dimou teaches wherein the radio link failure condition is detected by determining a predetermine number of out of synchronization indications, or detecting out of synchronization for a predetermined time period ([0053], “user equipment 10 may alternatively or additionally detect that the user equipment 10 is not synchronized to the radio communications network indicating a radio link failure ... An out of synchronization indication may be when the radio link quality, such as Signal to Interference plus Noise Ratio (SINR) or similar, drops below a low threshold value.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Patil to specify detecting link failure based on received signal strength as taught by Dimou. The motivation/suggestion would have been because there is a need to determine when radio link quality is not optimal. 

Claims 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Patil in view of Lee (US 20150119088).
	Regarding claim 11, Patil teaches wherein the second mode of resource allocation comprises accessing the predetermined set of resources in accordance with the device to device communications protocol ([0062], UE may communicate with other UEs by “using a predetermined pool of resources.”). 
	However, Patil does not teach device to device communications protocol including performing contentious access to the predetermined set of communications resource with the one or more other communications devices performing device to device communications.
	In an analogous art, Lee teaches device to device communications protocol including performing contentious access to the predetermined set of communications resource with the one or more other communications devices performing device to device communications ([0062], “a radio resource allocation (grant message) between the D2D user equipments can be occupied by the D2D user equipments through contentions between the D2D user equipments without the help of the network.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Patil to specify contentious access as taught by Lee. The motivation/suggestion would have been because there is a need to manage resource between D2D devices without help from a mobile network. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/Examiner, Art Unit 2411